DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No.16/962,911. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications comprise substantially the same elements and cover the same subject matter. As can be seen from the table below, taking claim 1 as exemplary, both claims have similar features.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application: 16/656,250
Copending Application: 16/962,911
Claim 1 (Original): A candidate extraction apparatus for extracting candidates from device that outputs input data to a processing module, 

          the processing module being configured to generate, based on the input data input into at least one input port, output data different from the input data, 

           the processing module being associated with first metadata indicating a condition of the input data, 

            a plurality of devices each being associated with second metadata indicating an attribute of the input data output from the device,




 
            the candidate extraction apparatus, comprising:
             a first obtaining unit configured to obtain the first metadata;
        a second obtaining unit configured to obtain the second metadata associated with each of the plurality of devices; and 
         an extraction unit configured to extract the candidates greater in number than the at least one input port from the plurality of devices based on the first metadata and the second metadata.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing module,”  “first obtaining unit” “second obtaining unit” and “extraction unit.” in claim in independent claims 1, 4-10 and 12-19.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim language is unclear and indefinite:
It is unclear what is meant by “an extraction unit configured to extract the candidates greater in number than the at least one input port from the plurality of devices based on the first metadata and the second metadata.” (i.e. How does the amount of candidates correlate to the input port?  The relationship between the elements is unclear; therefore, the scope of the claim is unclear). Independent claims 8, 9, and 10 contain similar language and are rejected for the same reasons. Dependent claims 2-7 and 11-19 are rejected due to their dependency on claim 1; and
As per claim 5, it is unclear what is meant by “devices that output the input data” (i.e. claim 1 indicates that the input data is output from a device not devices). Claims 13 and 17 contain similar language and are rejected for the same reasons.
The following claim language lacks antecedent basis:
Claim 3: the devices. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hisano et al. (United States Patent Application Publication 2018/0157692) in view Minato et al. (United States Patent Application Publication  2014/0214726).
As per claim 1, Hisano teaches the invention substantially as claimed including a candidate extraction apparatus ([0072], The sensor network server 6 is a server apparatus that performs the management of the sensor device related to the sensor network and the like) for extracting candidates ([0014], sensor extracted by the matching unit) from device ([0011], (…sensor devices mounted on the machines) installed at various locations are intensively managed and made available)  that outputs input data ([0159],  Each of the sensors (631A and 631B) is a device that detects some physical quantities and their changes, and records or outputs them as the sensing data. The sensor network adaptor 63 is physically or electrically connected to the sensor to acquire the sensing data. In addition, the sensor network adaptor 63 performs a predetermined process on the sensing data using the information processing apparatus such as the CPU or the like) to a processing module ([0200], the information processing apparatus on the M2M cloud may act as a virtual sensor that unifies the information obtained from a plurality of sensors to determine the situation and replies to the application side), 
	the processing module ([0200], the information processing apparatus on the M2M cloud may act as a virtual sensor that unifies the information obtained from a plurality of sensors to determine the situation and replies to the application side) being configured to generate, based on the input data input into at least one input port ([0022], information processing apparatus to execute a sensor side metadata acquisition step of acquiring sensor side metadata as information related to a sensor that outputs sensing data), output data different from the input data ([0159],  the sensor network adaptor 63 performs a predetermined process on the sensing data using the information processing apparatus such as the CPU or the like; [0193], As the sensing data, there can be considered the sensing data items of various types and granularities such as, e.g., the position information of the vehicle, the image information of the road, and the congestion state of the road obtained by analyzing these information items using the information processing apparatus. The car navigation application (file name m) in the application server 7m provides information to the driver by using the obtained data; and [0200], the information processing apparatus on the M2M cloud may act as a virtual sensor that unifies the information obtained from a plurality of sensors to determine the situation and replies to the application side), 
	the processing module ([0200], the information processing apparatus on the M2M cloud may act as a virtual sensor that unifies the information obtained from a plurality of sensors to determine the situation and replies to the application side) being associated with first metadata indicating a condition of the input data ([0159],  the sensor network adaptor 63 performs a predetermined process on the sensing data using the information processing apparatus such as the CPU or the like; [0173], the sensor side event notice (circled number 2) includes at least information that identifies the sensor. There is a method that identifies the sensor with the sensor address allocated to each sensor, or the sensor adaptor and its port number. Further, by transmitting a predetermined event code for identifying the detected event, a more sophisticated control can be executed;[0177], The sensor address is acquired by analyzing the sensor side event notice received by the sensor network server 6, and the sensor side metadata DB 661 is searched for with the sensor address used as the key; and [0210], in the case where the event code in the event notice matches "(3) SENSOR SIDE EVENT ALLOWING ACTIVATION OF APPLICATION" in the application side metadata and other metadata items match each other, the application can be activated by an interrupt from the sensor side), 
	a plurality of devices ([0073], sensor devices each having the sensing function and the communication function to allow the collection and use of sensing data; and [0157], various sensors are assumed as the "things", and information having a new value is generated from obtained sensing data) each being associated with second metadata indicating an attribute of the input data ([0015], the sensor side metadata denotes information related to the attribute of each of the sensor and the sensing data obtained by the sensor) output from the device ([0011], sensor devices mounted on the machines; and [0159],  Each of the sensors (631A and 631B) is a device that detects some physical quantities and their changes, and records or outputs them as the sensing data),
	the candidate extraction apparatus ([0072], The sensor network server 6 is a server apparatus that performs the management of the sensor device related to the sensor network and the like;  and [0161], The sensor network server 6 performs matching between information related to the sensor and information related to the application, and performs the data flow control as the instruction to the sensor side…Herein, the metadata denotes information (sensor side metadata) related to the attribute of each of the sensor and the sensing data obtained by the sensor and information (application side metadata) related to the attribute of each of the application and the sensing data required by the application that are used for the retrieval and the matching by the server), comprising: 
	a first obtaining unit configured to obtain the first metadata ([0161], The sensor network server 6 acquires information from …an application side metadata DB 662…Herein, the metadata denotes … information (application side metadata) related to the attribute of each of the application and the sensing data required by the application that are used for the retrieval and the matching by the server); 
	a second obtaining unit configured to obtain the second metadata associated with each of the plurality of devices ([0161], The sensor network server 6 acquires information from a sensor side metadata DB 661…the metadata denotes information (sensor side metadata) related to the attribute of each of the sensor).
	Hisano fails to specifically teach, an extraction unit configured to extract the candidates greater in number than the at least one input port from the plurality of devices based on the first metadata and the second metadata.
	However, Mintato teaches, an extraction unit configured to extract the candidates greater in number than the at least one input port from the plurality of devices ([0078], sensing data generated by a virtual sensor by the combination of a plurality of sensors can be provided; [0117], all the virtual sensors that match the k-th use condition information are extracted and the respective combinations of the sensor number and the provision condition information of the virtual sensors are stored in the matching list; and [0118], When the value of j reaches the number of registrations ("YES" in step S24), the contract matching processing unit 11 selects the number of sensors that the application requires from the use condition information of the k-th application, extracts a sensor number of the necessary number of sensors from the sensor numbers stored in the matching list, and sets the extracted sensor number as a provision source sensor number of sensing data (step S25); Examiner Note: assuming that there is one input port of the processing module, a virtual sensor that combines input from various other sensors satisfies this limitation) based on the first metadata ([0017],  The provision condition storage unit, for each sensor, registers therein provision condition information of sensing data generated by a sensor in association with identification information of the sensor. This provision condition information includes, for example, an information type of sensing data, positional information of a sensing target area, and restriction information that indicates a use restriction of the sensing data to a use purpose of the sensing data; and [0084], The provision conditions can include, not only the provision conditions illustrated in FIG. 2 but also a condition for restricting a time zone when sensing data is output and a condition for determining sensed content by a sensor and selecting data to be output. Similarly, the use conditions can also include a condition for restricting a time zone when sensing data is input and a condition for designating content of data to be required. In addition, under the use conditions, a plurality of pieces of sensing data can be designated, and, in this case, sensing data of which the types are different can also be designated. More specifically, a condition for specifying a sensing data type and receiving a provision of all sensing data included in a sensing area within a range in which a consideration matches with a value of the consideration can be set as a use condition) and the second metadata ([0116], the contract matching processing unit 11 collates the total of considerations in each real sensor with a consideration that the use condition information defines, and, if the former value does not exceed the latter value, assesses that the provision condition information by the descendant real sensors matches the k-th use condition information. When assessing that the two match ("YES" in step S20), the contract matching processing unit 11 creates provision condition information of the j-th virtual sensor by integrating the provision condition information in the descendant real sensors and a sensing data type of a virtual sensor (step S21). Then, the contract matching processing unit 11 stores in the matching list the sensor number of the j-th virtual sensor and the provision condition information created in step S21 (step S22)) .
	Minato also teaches, the processing module being configured to generate, based on the input data input into at least one input port, output data different from the input data ([0078], sensing data generated by a virtual sensor by the combination of a plurality of sensors can be provided; [0089],  the sensing data processing unit 12 generates the sensing data of the virtual sensor by processing the sensing data of the descendant sensor based on the management information and provides the sensing data to the sensing data delivery processing unit 13; and [0095], The virtual sensor U, by an arithmetic process (V=(PB-PA)/(TB-TA) using the information transmitted from each of the real sensors SA and SB, calculates a moving speed V of an object OB (a person in the illustrated example) that sequentially passes the sensing area of the real sensors SA and SB and outputs this moving speed V as sensing data), 
	the processing module being associated with first metadata indicating a condition of the input data ([0017],  The provision condition storage unit, for each sensor, registers therein provision condition information of sensing data generated by a sensor in association with identification information of the sensor. This provision condition information includes, for example, an information type of sensing data, positional information of a sensing target area, and restriction information that indicates a use restriction of the sensing data to a use purpose of the sensing data; and [0084], The provision conditions can include, not only the provision conditions illustrated in FIG. 2 but also a condition for restricting a time zone when sensing data is output and a condition for determining sensed content by a sensor and selecting data to be output. Similarly, the use conditions can also include a condition for restricting a time zone when sensing data is input and a condition for designating content of data to be required. In addition, under the use conditions, a plurality of pieces of sensing data can be designated, and, in this case, sensing data of which the types are different can also be designated. More specifically, a condition for specifying a sensing data type and receiving a provision of all sensing data included in a sensing area within a range in which a consideration matches with a value of the consideration can be set as a use condition), 
	a plurality of devices ([0087], Each of the real sensors S1 to S5 transmits sensing data in accordance with the sensing period indicated by the provision condition information) each being associated with second metadata indicating an attribute of the input data output from the device ([0098], The virtual sensor U, on condition that the IDs from both the real sensors SA and SB are in agreement with each other, acquires an absolute value of a difference between the positional information PA and PB and an absolute value of a difference between the time TA and TB. Then, if each absolute value is below predetermined threshold values .delta.P and .delta.T, the virtual sensor U assesses that the transmit information from the real sensors SA and SB is information acquired from the same object at the same time and calculates an average value Pay between PA and PB. Then, the virtual sensor U outputs the ID, the output (PA and TA) from one of the real sensors (the real sensor SA in the illustrated example), and the average value Pay as sensing data; and [0101], The virtual sensor U fetches the sensing data from each of the real sensors SA and SB at every certain time interval, and calculates a correlation value S* between a change pattern of (PAt, t) and a change pattern of (PBt, t) by targeting a set of information (PAt, t) (PBt, t) transmitted from each of the real sensors SA and SB during a period when the IDs sensed by the respective real sensors match. Furthermore, the virtual sensor U calculates a value Q obtained by dividing the correlation value S* by a predetermined threshold value and outputs each value of PAt and PBt per hour, ID, and Q as sensing data; and [0102] According to the above processes, the virtual sensor U can output the substantial sensing data based on ID, PAt, and PBt with the reliability degree Q… based on the reliability degree Q, whether or not sensing data is employed can be assessed and the reliability degree of a process in an own system can be obtained); and 
	the candidate extraction apparatus ([0079], The information management device 1 illustrated in FIG. 1 is configured by a computer or a plurality of computers and has storage means such as a sensing data provision condition DB 101 (DB is an abbreviation for "database." The same applies hereinafter), a sensing data use condition DB 102, a contract DB 103, a sensing data management DB 104, a virtual sensor management DB 105, and a delivery log DB 106. Furthermore, the information management device 1 is provided with functions, such as a sensing data acquisition unit 10, a contract matching processing unit 11, a sensing data processing unit 12, a sensing data delivery processing unit 13, and a consideration settlement processing unit 14).
	Hisano and Minato are analogous because they are each related managing sensor data and virtualized sensors using data from physical sensors. Hisano teaches a method for managing sensor data and using it in a sensor network ([0023], a control command data stream is readable by an information processing apparatus for managing sensors that output sensing data, the data stream including information specifying an application that utilizes the sensing data, information specifying a sensor selected to output sensing data having a causal relationship with an objective index which is an index that the application controls or predicts, and information on the causal relationship between the sensing data obtained by the selected sensor and the objective index. Accordingly, a dataflow in which sensing data having a causal relationship with the objective of the application (index that the application controls or predicts) is provided to the application from a corresponding sensor can be realized). Minato teaches a method for managing sensor data by using virtualized sensors to combine and transform data from physical sensors using virtualized sensors and providing various sensor data to applications based on a plurality of provision conditions and attributes related to each sensor in the sensor network. (Abstract,   a sensing data acquisition unit that acquires through communication the sensing data generated by the sensor registered in the provision condition storage unit, and a specification unit that specifies the provision condition information matched with the use condition information by searching the provision condition storage unit for each piece of the use condition information registered in the use condition storage unit; [0078],  not only sensing data generated by various sensors but also sensing data generated by a virtual sensor by the combination of a plurality of sensors can be provided; and [0085],  by combining the real sensors in several ways, the predetermined number of virtual sensors (a virtual sensor U1 and a virtual sensor U2 in the example of FIG. 5) can be set). It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of Hisano would be modified with the sensor provisioning mechanism taught by Minato in order to gather the appropriate physical sensors to input sensor data into various  virtual sensors to generate data by combining and transforming data received from the physical sensors.  Therefore, it would have been obvious to combine the teachings of Hisano and Minato.

As per claim 2, Minato teaches, wherein the condition of the input data comprises a condition regarding a quality of the input data ([0098], The virtual sensor U, on condition that the IDs from both the real sensors SA and SB are in agreement with each other, acquires an absolute value of a difference between the positional information PA and PB and an absolute value of a difference between the time TA and TB. Then, if each absolute value is below predetermined threshold values .delta.P and .delta.T, the virtual sensor U assesses that the transmit information from the real sensors SA and SB is information acquired from the same object at the same time and calculates an average value Pay between PA and PB. Then, the virtual sensor U outputs the ID, the output (PA and TA) from one of the real sensors (the real sensor SA in the illustrated example), and the average value Pay as sensing data), and the attribute of the input data includes comprises an attribute regarding the quality of the input data (([0101], The virtual sensor U fetches the sensing data from each of the real sensors SA and SB at every certain time interval, and calculates a correlation value S* between a change pattern of (PAt, t) and a change pattern of (PBt, t) by targeting a set of information (PAt, t) (PBt, t) transmitted from each of the real sensors SA and SB during a period when the IDs sensed by the respective real sensors match. Furthermore, the virtual sensor U calculates a value Q obtained by dividing the correlation value S* by a predetermined threshold value and outputs each value of PAt and PBt per hour, ID, and Q as sensing data; and [0102] According to the above processes, the virtual sensor U can output the substantial sensing data based on ID, PAt, and PBt with the reliability degree Q… based on the reliability degree Q, whether or not sensing data is employed can be assessed and the reliability degree of a process in an own system can be obtained).

As per claim 3, Hisano teaches, wherein the devices comprise sensors ([0073], sensor devices each having the sensing function and the communication function to allow the collection and use of sensing data; and [0157], various sensors are assumed as the "things", and information having a new value is generated from obtained sensing data), and the input data comprises sensing data generated by the sensors ([0159],  Each of the sensors (631A and 631B) is a device that detects some physical quantities and their changes, and records or outputs them as the sensing data.).

As per claim 4, Minato teaches, wherein the processing module generates the output data based on a plurality of pieces of the input data ([0078], sensing data generated by a virtual sensor by the combination of a plurality of sensors can be provided; [0084], under the use conditions, a plurality of pieces of sensing data can be designated, and, in this case, sensing data of which the types are different can also be designated. More specifically, a condition for specifying a sensing data type and receiving a provision of all sensing data included in a sensing area within a range in which a consideration matches with a value of the consideration can be set as a use condition; and [0095], The virtual sensor U, by an arithmetic process (V=(PB-PA)/(TB-TA) using the information transmitted from each of the real sensors SA and SB, calculates a moving speed V of an object OB (a person in the illustrated example) that sequentially passes the sensing area of the real sensors SA and SB and outputs this moving speed V as sensing data).

As per claim 5, Minato teaches, wherein the processing module switches the devices that output the input data to the processing module ([0028], Even if the sensing data that has been provided has not matched with the use condition, sensing data by other sensors can be provided so as to flexibly deal with the convenience of a provider, the convenience of a user, a change in environment, and so on; [0108], without fixing association between an application that uses sensing data and a provision source sensor of sensing data, the association can be flexibly changed according to conditions of both the application and the provision source sensor. For example, in a case in which a real sensor is selected as a provision source sensor, the real sensor being set to provide sensing data only daytime, the provision source sensor is changed at night. In a case in which sensing data that the application side requires are different according to time, a provision source sensor is also changed corresponding to changes in kind of necessary sensing data).

As per claim 6, Minato teaches, wherein the processing module and the device that outputs the input data to the processing module form a virtual sensor ([0085], by combining the real sensors in several ways, the predetermined number of virtual sensors (a virtual sensor U1 and a virtual sensor U2 in the example of FIG. 5) can be set).

As per claim 7, Minato teaches, wherein the extraction unit extracts, as at least one of the candidates, at least one of the devices associated with the second metadata ([0101], The virtual sensor U fetches the sensing data from each of the real sensors SA and SB at every certain time interval, and calculates a correlation value S* between a change pattern of (PAt, t) and a change pattern of (PBt, t) by targeting a set of information (PAt, t) (PBt, t) transmitted from each of the real sensors SA and SB during a period when the IDs sensed by the respective real sensors match. Furthermore, the virtual sensor U calculates a value Q obtained by dividing the correlation value S* by a predetermined threshold value and outputs each value of PAt and PBt per hour, ID, and Q as sensing data; and [0102] According to the above processes, the virtual sensor U can output the substantial sensing data based on ID, PAt, and PBt with the reliability degree Q… based on the reliability degree Q, whether or not sensing data is employed can be assessed and the reliability degree of a process in an own system can be obtained) satisfying the condition of the input data indicated by the first metadata ([0088], The contract matching processing unit 11, for each application registered in the sensing data use condition DB 102, collates use condition information of the sensing data in the application and the provision condition information in the sensing data provision condition DB 101, and specifies the provision condition information matched with the use condition information. In this collation, the use conditions for virtual sensors are similarly collated by referring to the virtual sensor management DB. When provision condition information matched with the use condition information is specified, the contract matching processing unit 11 sets the sensor number in the provision condition information to information (hereinafter will be referred to as "a provision source sensor number") that indicates a provision source sensor of sensing data. The contract matching processing unit 11 also sets the application number and the IP address in the use condition information to be collated to an application number and an address of a transmission destination of sensing data. Then, the contract matching processing unit 11 notifies the sensing data delivery processing unit 13 of the provision source sensor number, and the application number and the address of a transmission destination).

As per claim 8, Hisano teaches the invention substantially as claimed including, 
	a candidate extraction apparatus ([0072], The sensor network server 6 is a server apparatus that performs the management of the sensor device related to the sensor network and the like) for extracting candidates  ([0014], sensor extracted by the matching unit) from data set ([0161], The sensor network server 6 performs matching between information related to the sensor and information related to the application, and performs the data flow control as the instruction to the sensor side. The sensor network server 6 acquires information from a sensor side metadata DB 661 and an application side metadata DB 662. Each DB may be provided inside or outside the server. Herein, the metadata denotes information (sensor side metadata) related to the attribute of each of the sensor and the sensing data obtained by the sensor and information (application side metadata) related to the attribute of each of the application and the sensing data required by the application that are used for the retrieval and the matching by the server) to be input into a processing module ([0200], the information processing apparatus on the M2M cloud may act as a virtual sensor that unifies the information obtained from a plurality of sensors to determine the situation and replies to the application side), 
	the data set comprising a plurality of pieces of data ([0161], The sensor network server 6 acquires information from a sensor side metadata DB 661 and an application side metadata DB 662. Each DB may be provided inside or outside the server. Herein, the metadata denotes information (sensor side metadata) related to the attribute of each of the sensor and the sensing data obtained by the sensor and information (application side metadata) related to the attribute of each of the application and the sensing data required by the application that are used for the retrieval and the matching by the server), 
	the processing module ([0200], the information processing apparatus on the M2M cloud may act as a virtual sensor that unifies the information obtained from a plurality of sensors to determine the situation and replies to the application side)  being configured to generate, based on input data input into at least one input port  ([0022], information processing apparatus to execute a sensor side metadata acquisition step of acquiring sensor side metadata as information related to a sensor that outputs sensing data), output data different from the input data ([0159],  the sensor network adaptor 63 performs a predetermined process on the sensing data using the information processing apparatus such as the CPU or the like; [0193], As the sensing data, there can be considered the sensing data items of various types and granularities such as, e.g., the position information of the vehicle, the image information of the road, and the congestion state of the road obtained by analyzing these information items using the information processing apparatus. The car navigation application (file name m) in the application server 7m provides information to the driver by using the obtained data; and [0200], the information processing apparatus on the M2M cloud may act as a virtual sensor that unifies the information obtained from a plurality of sensors to determine the situation and replies to the application side), 
	the processing module being associated with first metadata indicating a condition of the input data ([0159],  the sensor network adaptor 63 performs a predetermined process on the sensing data using the information processing apparatus such as the CPU or the like; [0173], the sensor side event notice (circled number 2) includes at least information that identifies the sensor. There is a method that identifies the sensor with the sensor address allocated to each sensor, or the sensor adaptor and its port number. Further, by transmitting a predetermined event code for identifying the detected event, a more sophisticated control can be executed;[0177], The sensor address is acquired by analyzing the sensor side event notice received by the sensor network server 6, and the sensor side metadata DB 661 is searched for with the sensor address used as the key; and [0210], in the case where the event code in the event notice matches "(3) SENSOR SIDE EVENT ALLOWING ACTIVATION OF APPLICATION" in the application side metadata and other metadata items match each other, the application can be activated by an interrupt from the sensor side), 
	a plurality of data sets each being associated with second metadata indicating an attribute of the data set ([0015], the sensor side metadata denotes information related to the attribute of each of the sensor and the sensing data obtained by the sensor), 
	the candidate extraction apparatus ([0072], The sensor network server 6 is a server apparatus that performs the management of the sensor device related to the sensor network and the like;  and [0161], The sensor network server 6 performs matching between information related to the sensor and information related to the application, and performs the data flow control as the instruction to the sensor side…Herein, the metadata denotes information (sensor side metadata) related to the attribute of each of the sensor and the sensing data obtained by the sensor and information (application side metadata) related to the attribute of each of the application and the sensing data required by the application that are used for the retrieval and the matching by the server), comprising: 
	a first obtaining unit configured to obtain the first metadata ([0161], The sensor network server 6 acquires information from …an application side metadata DB 662…Herein, the metadata denotes … information (application side metadata) related to the attribute of each of the application and the sensing data required by the application that are used for the retrieval and the matching by the server); 4Tetsuji YAMATO OMR.065.0501.PC Preliminary Amendment 
	a second obtaining unit configured to obtain the second metadata associated with each of the plurality of data sets([0161], The sensor network server 6 acquires information from a sensor side metadata DB 661…the metadata denotes information (sensor side metadata) related to the attribute of each of the sensor).
	Hisano fails to specifically teach,  an extraction unit configured to extract the candidates greater in number than the at least one input port from the plurality of data sets based on the first metadata and the second metadata.
	However, Minato teaches, an extraction unit configured to extract the candidates greater in number than the at least one input port from the plurality of data sets ([0078], sensing data generated by a virtual sensor by the combination of a plurality of sensors can be provided; [0117], all the virtual sensors that match the k-th use condition information are extracted and the respective combinations of the sensor number and the provision condition information of the virtual sensors are stored in the matching list; and [0118], When the value of j reaches the number of registrations ("YES" in step S24), the contract matching processing unit 11 selects the number of sensors that the application requires from the use condition information of the k-th application, extracts a sensor number of the necessary number of sensors from the sensor numbers stored in the matching list, and sets the extracted sensor number as a provision source sensor number of sensing data (step S25) ;Examiner Note: assuming that there is one input port of the processing module, a virtual sensor that combines input from various other sensors satisfies this limitation) based on the first metadata ([0017],  The provision condition storage unit, for each sensor, registers therein provision condition information of sensing data generated by a sensor in association with identification information of the sensor. This provision condition information includes, for example, an information type of sensing data, positional information of a sensing target area, and restriction information that indicates a use restriction of the sensing data to a use purpose of the sensing data; and [0084], The provision conditions can include, not only the provision conditions illustrated in FIG. 2 but also a condition for restricting a time zone when sensing data is output and a condition for determining sensed content by a sensor and selecting data to be output. Similarly, the use conditions can also include a condition for restricting a time zone when sensing data is input and a condition for designating content of data to be required. In addition, under the use conditions, a plurality of pieces of sensing data can be designated, and, in this case, sensing data of which the types are different can also be designated. More specifically, a condition for specifying a sensing data type and receiving a provision of all sensing data included in a sensing area within a range in which a consideration matches with a value of the consideration can be set as a use condition) and the second metadata ([0116], the contract matching processing unit 11 collates the total of considerations in each real sensor with a consideration that the use condition information defines, and, if the former value does not exceed the latter value, assesses that the provision condition information by the descendant real sensors matches the k-th use condition information. When assessing that the two match ("YES" in step S20), the contract matching processing unit 11 creates provision condition information of the j-th virtual sensor by integrating the provision condition information in the descendant real sensors and a sensing data type of a virtual sensor (step S21). Then, the contract matching processing unit 11 stores in the matching list the sensor number of the j-th virtual sensor and the provision condition information created in step S21 (step S22)).
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 9, this is the “method claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 10, this is the “non-transitory computer readable medium claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 11, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 12, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 13, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 14, this claim is similar to claim 6 and is rejected for the same reasons.
As per claim 15, this claim is similar to claim 7 and is rejected for the same reasons.
As per claim 16, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 17, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 18, this claim is similar to claim 6 and is rejected for the same reasons.
As per claim 19, this claim is similar to claim 7 and is rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is as follows:
Bount et al. (United States Patent Application 2014/0025338) {Discusses combining and transforming information from physical sensors using virtualized physical sensors};
Zhang et al. (United States Patent Application 2018/0106261) {Discusses combining and transforming information from physical sensors using virtual sensors}; and
Peckar et al. (United States Patent Application 2016/0125672) {Discusses combining and transforming information from physical sensors using virtual sensors for vehicle control}.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199